DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments entered on November 19, 2021 for the patent application 16/019,074 filed on June 26, 2018. Claims 1-8 are pending. The first office action of November 17, 2020; the second office action of February 8, 2021; and the third office action of August 19, 2021 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 2 are directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “measuring sign recognition ability,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental “developing an adaptive sign recognition test by: administering to a first group of individuals having a broad range of ASL abilities a plurality of items, wherein each item of the plurality of items comprises two trials and each trial comprises paired signed utterances, obtaining two responses from the first group of individuals for each of the items of the plurality of items administered to the first group of individuals based on an ability of the first group of individuals to distinguish linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the paired signed utterances can be the same or different from onePage 2 of 7Appl. No.: 16/019,074 another and the difference comprises linguistic contrasts occurring within minimal pairs; and subjecting two responses for each item of the plurality of items to a scaling analysis to assign a difficulty value (di) and associated standard error (se) to each item of the plurality of items to create a pool  of calibrated items comprising items scaled along a continuum of sign recognition difficulty; administering the developed adaptive sign recognition test to at least one individual from a second group of individuals by administering a plurality of the calibrated items from the pool to the at least one individual from the second group of individuals; obtaining two responses to each item of the plurality of calibrated items from the at least one individual from the second group of individuals based on an ability of the at least one individual from the second group of individuals to distinguish the linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the relative sign recognition difficulty of a subsequent item is determined by correctness of two responses to a previous calibrated item; and calculating a test score for the at least one individual from the second group of individuals based upon the correctness of the two responses to each calibrated item.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

 the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware. The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “measuring sign recognition ability,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware. The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3-8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 2. Therefore, claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on November 19, 2021 related to claims 1-8 are fully considered, but are not persuasive.  

Rejections under 35 U.S.C. §101
The Applicant respectfully argues “Another way to establish that the claims recite additional elements that amount to significantly more than the judicial exception is to show that the claims recite elements that improve existing technology, see MPEP 2106.04(d)(1). The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. The claim itself does not need to explicitly recite the improvement but the claims must include components or steps of the invention that provide improvements. The following analysis shows how the current claims meet this standard.

Claims 1 and 2 require the following limitations that are more than just organizing human activity in terms of following rules or instructions, or reasonably in the form of mental processes, in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion):
administering an adaptive sign recognition test to an individual;
obtaining a response for each of the administered plurality of items (of scaled sign recognition difficulty) from the individual based on the individual’s ability to distinguish the linguistic contrasts; and
scoring the responses.

Claim 2 requires the further following limitations:
developing an adaptive sign recognition test by:
administering to a group of individuals a plurality of items;
obtaining a response for each of the administered plurality of items based on an ability to distinguish linguistic contrasts; and
subjecting the response to a scaling analysis to assign a difficulty value (di) and associated standard error (Se) to create a scaled calibrated item pool.

Thus, with respect to at least claim 2 certain items are administered to a group of individuals that measures an individual’s sign recognition ability and the relative difficulty of the items. From this exercise, an adaptive test is developed which contains calibrated items scaled along a continuum of sign recognition difficulty.

With respect to claims 1 and 2, the developed test is not an abstract idea or a process that can be performed in the human mind. Rather, it has practical application since the claims recite additional elements that amount to significantly more than the judicial exception in that the claims recite elements that improve existing technology, i.e., it is applied to an individual in an adaptive manner to determine that individual’s sign recognition ability. The presently claimed invention at its core relies upon a calibrated item pool comprising items scaled along a continuum of sign recognition difficulty, each item comprising two trials and each trial comprising paired signed utterances, wherein the paired signed utterances can be the same or different from one another and the difference comprises linguistic contrasts occurring within minimal pairs. Hence, these limitations include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception.”
The Examiner respectfully disagrees. The Applicant has failed to demonstrate how “an adaptive test” containing “calibrated items scaled along a continuum of sign recognition difficulty” is outside the scope of an abstract idea in the form of “certain methods of organizing human activity” or reasonably in the form of “mental processes.” Furthermore, the Applicant has failed to demonstrate any technological improvement to reasonably considered either “a practical application” or “significantly more.” As such, the argument is not persuasive. 

The Applicant respectfully argues “The following discussion sets forth the state of the prior art…”
The Examiner respectfully disagrees. Any arguments with regard to “the state of the prior art,” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion. Therefore, the argument is not persuasive. 

The Applicant respectfully argues “The presently claimed method is an improvement over existing technology in that it is an objective assessment that can help to overcome some of the subjective factors that can compromise the validity of subjective proficiency tests.”


The Applicant respectfully argues “As such, the present method for measuring sign recognition ability differs from existing technologies and improves upon current methods of measuring sign language ability. Some features of the presently claimed method for measuring sign recognition ability which differ from and improve upon existing technologies include the following steps or components: The observer ratings of the test-taker’s performance in conventional tests are not objective.”
The Examiner respectfully disagrees. The Applicant’s argument is human based and not technologically based (i.e. requiring “an observer”.) As such, the argument is not persuasive. 

The Applicant respectfully argues “The method steps of the present invention focus on the perception of distinctions among linguistic contrasts in sign language phonology and morphophonology. This is a novel and non- obvious approach to sign language assessment, which approach experts did not consider adequate to measure proficiency until empirically validated (Bochner, Joseph H., et al. "Validity of the American Sign Language discrimination test." Language Testing 33.4 (2016): 473-495). Therefore, this approach has not been used in any previous measures of sign language ability.”
The Examiner respectfully disagrees. Again, any arguments with regard to “a novel and non- obvious approach,” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion. Therefore, the argument is not persuasive. 

The Applicant respectfully argues “The claimed method is adaptive. An algorithm selects specific test items from a large item pool to present to each test-taker based on their responses to previous items. As such, the steps represent an individualized and time-efficient approach to the measurement of sign language ability. Conventional methods use a fixed-item format in which each test-taker is presented with the same items/questions.”
The Examiner respectfully disagrees. Merely stating an “adaptive” method and an “algorithm” are insufficient to overcome any rejection regarding subject-matter eligibility. As such, the argument is not persuasive. 

The Applicant respectfully argues “The claimed method has been empirically proven to be more valid and reliable than other methods, and more sensitive to small differences between individuals in sign language ability (i.e., it is more precise in discriminating among individuals’ abilities than other measures of sign language ability) (Bochner, Joseph H., et al. "Validity of the American Sign Language discrimination test." Language Testing 33.4 (2016): 473-495.).”

The Examiner respectfully disagrees. The Applicant’s argument is conclusory and provides no evidence, empirically or otherwise,” to be “ supporting the Applicant’s claim of “more valid and reliable than other methods, and more sensitive to small differences between individuals in sign language ability.” As such, the argument is not persuasive. 

The Applicant respectfully argues “As noted above, Applicant's claims have met the burden using the "two-part Mayo test" for determining subject-matter eligibility. For at least these reasons, withdrawal of the record rejection under 35 U.S.C. 101 1s respectfully requested.”
The Examiner respectfully disagrees, for the reasons set forth here and above in the rejection. As such, the argument is not persuasive. Therefore, the rejection of claims 1-8 under 35 U.S.C. § 101 is not withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715